Order entered February 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00191-CV

                              BALTASAR D. CRUZ, Appellant

                                               V.

       JAMES VAN SICKLE, KARL- THOMAS MUSSELMAN, ET AL, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09275

                                           ORDER
       Before the Court is appellant’s January 15, 2014 motion to increase the word limit of his

reply brief. Appellant seeks to increase the 7,500 word limit allowed for computer-generated

reply briefs and the 27,000 word limit allowed for all computer-generated briefs filed by a party

by up to 12,500 words. See TEX. R. APP. P. 9.4(i)(2)(B),(C). We note we previously granted

appellant leave to file an initial brief of 19,500 words, 4,500 words more than the rules of

appellate procedure allow for an initial brief. See id. 9.4(i)(2)(B). Accordingly, we GRANT

appellant’s motion to the extent that appellant’s reply brief be no more than 9,500 words. We

STRIKE appellant’s 19,900-word reply brief, filed January 23, 2014 while this motion was

pending, and ORDER appellant to file an amended reply brief no later than February 17, 2014.
No extensions will be granted absent exigent circumstances.




                                            /s/    ELIZABETH LANG-MIERS
                                                   JUSTICE